Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 and 11 directed to claims non-elected without traverse.  Accordingly, claims 1-9 and 11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz on 7/22/22.

The application has been amended as follows: 
Claim 12 has been amended as follows:

A wire-based three-pole electrochemical sensor for subcutaneous insertion comprising: a working electrode comprising:
a first split wire having a first flat surface along a length of the first split wire and an electrochemical element on the first flat surface, the first flat surface created from a full wire having a circular cross-section with a portion removed; 
a reference electrode comprising a second split wire having a second flat surface along a length of the second split wire, the second flat surface defined by a second chord across a circular cross-section of the second split wire; and 
a counter electrode comprising a third split wire having a third flat surface along a length of the third split wire, 
wherein the first split wire is a first sensor wire for the working electrode, the second split wire is a second sensor wire for the reference electrode and the third split wire is a third sensor wire for the counter electrode in a plurality of sensor wires; 
wherein the first split wire, the second split wire and the third split wire are coupled to a core wire; [[and]] 
wherein the core wire has a triangular cross-section;
wherein the first flat surface, the second flat surface, and the third flat surface each face a different surface of the triangular cross-section of the core wire; and
wherein a cross-sectional diameter of the first split wire, the second split wire, the third split wire, and the core wire coupled together is less than an inner diameter of an insertion needle.

Claims 13 and 14 are cancelled.
Claim 15 - “The sensor of claim 13” has been amended to --The sensor of claim 12--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, a core wire having a triangular cross-section, a first split wire having a first flat surface and an electrochemical element, a reference electrode comprising a second split wire having a second flat surface, a counter electrode comprising a third split wire having a third flat surface, wherein the first flat surface, the second flat surface, and the third flat surface each face a different surface of the triangular cross-section of the core wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        7/21/22